department of the treasury internal_revenue_service washington d c r tax exempt and government entities jan uic t ep rat legend taxpayer a taxpayer b ira x roth_ira y tra z roth_ira w company l company m accounting firm n date date page country k dear this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x an individual_retirement_arrangement described in code sec_408 with company l on date taxpayer a converted ira x to a roth_ira roth_ira y also with company l taxpayer a also maintained ira z an individual_retirement_arrangement described in code sec_408 with company m on date taxpayer a converted ira z to a roth_ira roth_ira w also with company m at the time of the ira conversion referenced above taxpayer a resided in country k taxpayer b an enrolled_agent advised taxpayer a to convert her iras x and z to roth iras y and w because taxpayer b who prepared taxpayer a’s federal_income_tax return believed that taxpayer a’s conversion of her traditional iras to roth iras was valid since taxpayer a’s adjusted_gross_income as shown on the federal_income_tax return which she prepared did not exceed dollar_figure thus taxpayer a whose filed her federal_income_tax return as head_of_household believed on date that her taxable_income did not exceed dollar_figure taxpayer a engaged accounting firm n to prepare her federal_income_tax return during the preparation of said return on date accounting firm n advised taxpayer a that her federal_income_tax return was erroneous because she failed to report income that she earned outside of the united_states accounting firm n subsequently prepared an amended federal_income_tax return for taxpayer a which indicated that her adjusted_gross_income exceeded dollar_figure thus taxpayer a was ineligible to convert her traditional iras iras x and z to roth iras iras y and w accounting firm n subsequently filed this request for relief under sec_301_9100-3 of the procedure and administration regulations on behalf of taxpayer a this request for relief under sec_301_9100-3 of the procedure and administration regulations was filed with the internal_revenue_service prior to the service’s discovering that taxpayer a was not eligible to convert her iras x and z to hee page roth iras y and w and also prior to the service’s discovering that taxpayer a had not timely recharacterized her roth iras y and w as traditional iras as of the date of this ruling_request taxpayer a’s roth iras y and w had not been recharacterized as noted above although the return did not reflect her correct federal adjusted_gross_income taxpayer a timely filed her calendar_year federal_income_tax return is not a closed tax_year based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth iras roth iras y and w as traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year page sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section of page announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement ilr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayer a timely filed her federal_income_tax return as a result taxpayer b was eligible for relief under either announcement or announcement however she missed the deadlines found in said announcements therefore it is necessary to determine if she is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert her iras x and z to roth iras y and w since her adjusted_gross_income exceeded dollar_figure however at the time of the conversion and until she discovered otherwise as a result of her contacts with accounting firm n during calendar_year taxpayer a believed that her iras x and z had been properly converted to roth iras roth_ira y and roth_ira w furthermore taxpayer a’s ineligibility to convert her iras x and z to roth iras y and w and her failure to timely recharacterize her roth iras y and w were not discovered by the service prior to her filing this request for letter_ruling with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clauses i and v of sec_301_9100-3 of the regulations therefore with respect to your ruling_request the service concludes as follows that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period of time not to exceed six months from the date of this letter_ruling or if shorter a period of time not to exceed the remaining statute_of_limitations applicable to taxpayer a’s federal_income_tax return to recharacterize her roth iras y and w to traditional iras 2k page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it section j of the code provides that it may not be used or cited as precedent please note that in conjunction with recharacterizing taxpayer a’s roth iras y and w taxpayer a must file an amended calendar_year federal_income_tax return consistent with this ruling letter pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter_ruling was prepared by he can be reached at of this branch sincerely yours cw som manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose hy7
